UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

TERRY JOE FIELDS CIVIL ACTION
VERSUS
TIM HOOPER ET AL. NO.: 18-00707-BAJ-RLB

RULING AND ORDER
I. INTRODUCTION

Before the Court is the United States Magistrate Judge’s Report and
Recommendation (Doc. 42) pursuant to 28 U.S.C. § 686(b)(1). The Report and
Recommendation addresses the Motion to Dismiss (Doc. 19) filed by Defendants.
The Magistrate Judge recommends that the motion be granted because Plaintiff has
failed to state a claim upon which relief can be granted and because he has failed to
exhaust his administrative remedies. (Doc. 42 at p. 6).

The Report and Recommendation notified the parties that, pursuant to 28
U.S.C. § 636(b)(1), they had fourteen days from the date they received the Report and.
Recommendation to file written objections to the proposed findings of fact,
conclusions of law, and recommendations therein. (Doc. 42 at p. 1).

For the reasons stated herein, the Magistrate Judge’s Report and
Recommendation (Dec. 42) is ADOPTED as the Court’s opinion herein.

Accordingly, Defendants’ Motion to Dismiss (Doc. 19) is GRANTED.
I. OBJECTIONS

Much of Plaintiffs Opposition to the Report and Recommendation reiterates
facts and arguments articulated in his Complaint and Opposition to the Motion to
Dismiss. The Court concludes that the Magistrate Judge adequately addressed such
arguments in the Report and Recommendation and therefore finds no need to address
them here.

Plaintiff also objects to the Magistrate Judge’s conclusion that he is not entitled
to appointed counsel. The Court has reviewed the Magistrate Judge’s initial order
denying Plaintiff counsel and agrees that exceptional circumstances, which would
warrant appointment of counsel, are absent in this case. (Doc. 21 at p. 2).
Accordingly, the Court finds no need to modify the Magistrate Judge’s conclusion that
Plaintiff is not entitled to appointed counsel.

IH. CONCLUSION

Having carefully considered the underlying Complaint, the instant motions,
and related filings, the Court approves the Magistrate Judge’s Report and
Recommendation, and hereby adopts the findings of fact, conclusions of law, and
recommendation.

Accordingly,

IT IS ORDERED that the Magistrate Judge’s Report and

Recommendation (Doc. 42) is ADOPTED as the Court’s opinion herein.
IT IS FURTHER ORDERED that Plaintiffs claims against Defendants
Barrere, Johnson, Brock, Brown, and Young are DISMISSED WITHOUT
PREJUDICE for Plaintiffs failure to effect timely service upon them.

IT IS FURTHER ORDERED that the Motion to Dismiss (Doc. 19) is
GRANTED and that Plaintiffs claims against Defendants LeBlanc, Hooper, and
Ranatza for events occurring prior to the filing of the initial Complaint are
DISMISSED WITH PREJUDICE.

IT IS FURTHER ORDERED that Plaintiffs claims against Defendants
LeBlanc, Hooper, and Ranatza for events occurring subsequent to the filing of the
initial Complaint are DISMISSED WITHOUT PREJUDICE for failure to exhaust
administrative remedies.

IT IS FURTHER ORDERED that the Court declines the exercise of
supplemental jurisdiction in connection with Plaintiffs potential state law claims and
that this matter is DISMISSED.

Baton Rouge, Louisiana, this Bi aay of July, 2019.
’
pa Q. St.
JUDGE BRIAN A-JACKSON

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA
